        Case 2:20-cv-00170-WJ-CG Document 48 Filed 07/22/20 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

GARY MARTIN,

              Plaintiff,
v.                                                                CV No. 20-170 WJ/CG

TAP ROCK RESOURCES, LLC.,

              Defendant.

                           STIPULATED PROTECTIVE ORDER

       THIS MATTER is before the Court on the parties’ Joint Motion for Entry of

Confidentiality and Protective Order, (Doc. 47), filed July 17, 2020, and Federal Rule of

Civil Procedure 26(c).

       IT IS HEREBY STIPULATED AND AGREED by the undersigned counsel for

Plaintiff Gary Martin (“Plaintiff”) individually and for others similarly situated, and

Defendant Tap Rock Resources, LLC (“Defendant”) (all together, the “Parties”) that

discovery in the above-captioned case may involve the production of information that

the parties may consider to be sensitive, confidential, personal, proprietary, and/or

protected by a statutory or other legal privilege.

       ACCORDINGLY, IT IS HEREBY STIPULATED AND AGREED AS FOLLOWS:

       1.     The Parties believe these proceedings may involve the discovery and use

of confidential, non-public, sensitive, or proprietary business, technical, financial, tax,

and personally identifiabile information, documents, and other materials, including

employment- or service-related information. The Parties may produce under this

Protective Order information regarding service providers, including identity and pay

information; information that constitutes a trade secret, confidential research or

development, or other commercial information that is not otherwise publically known;
       Case 2:20-cv-00170-WJ-CG Document 48 Filed 07/22/20 Page 2 of 6



and information regarding current or former individuals who provided services to

Defendant or its affiliate Tap Rock Operating, LLC. The Parties believe that most of this

material is highly confidential and personal information about individuals who are not

parties to this lawsuit and that either Party has a legitimate interest in protecting this

private information from public disclosure.

       The Parties may also produce under this Protective Order sensitive, confidential,

and proprietary information pertaining to Defendant’s business operations, including

personnel policies and procedures. The Parties have a legitimate interest in protecting

this private information from public disclosure.

       In addition, the Parties agree that the depositions in this case may include

material that is confidential or otherwise sensitive.

       2.     Nevertheless, because the Parties’ sensitive and confidential information

has been or may be sought in discovery for the prosecution of this lawsuit, and to

accommodate the interests of all Parties, it is ordered that:

              A.     The Parties will retain in confidence certain information tendered in
                     discovery that is designated “Confidential” as set forth below,
                     including, but not limited to, initial disclosures, investigatory
                     materials or information, documents produced, testimony taken in
                     depositions, exhibits, interrogatory answers, and responses to
                     requests for production. To retain in confidence means not to
                     divulge information or documents to persons other than the Parties
                     to this action and their officers and professional employees; any
                     individual who files a consent to join the proposed collective action;
                     the Parties’ attorneys, experts, and any other persons employed or
                     engaged by the Parties’ attorneys in connection with this litigation;
                     deponents during the course of their depositions or potential
                     witnesses of this action; and the Court and the Court staff.
                     Notwithstanding the foregoing, highly confidential information
                     designated “Confidential—Attorneys’ Eyes Only” shall only be
                     divulged to the Parties’ attorneys , experts, or persons employed by
                     the Parties’ attorneys in connection with this litigation. Any persons
                     who are given access to information designated “Confidential”



                                              2
Case 2:20-cv-00170-WJ-CG Document 48 Filed 07/22/20 Page 3 of 6



           and/or “Attorneys’ Eyes Only” shall, before being given any such
           information, be shown this Protective Order and shall read this
           Protective Order. Subject to these restrictions, all such information
           and documents may be used for any purpose in the prosecution or
           defense of this lawsuit, including depositions, discovery,
           construction of exhibits, and during trial, but for no other purpose
           whatsoever.
     B.    The Party producing confidential documents or information shall
           stamp or otherwise identify on the face of each page of the
           document the word “Confidential” or “Confidential – Attorneys’
           Eyes Only” upon production. The Parties have 15 days after the
           date of entry of this Order to designate as “Confidential” documents
           and information previously produced by that Party.
     C.    All or part of a deposition of hearing transcript may be designated
           as “Confidential” by a statement on the record by counsel
           requesting the designation. Such designation shall be specific as to
           the portions that contain “Confidential” information. Deposition
           testimony so designated shall be treated as “Confidential” protected
           by this Order until fourteen days after delivery of the transcript by
           the court reporter to any party or the witness. Within fourteen days
           after delivery of the transcript, a designating party may serve a
           Notice of Designation to all parties of record identifying the specific
           portions of the transcript that are designated “Confidential,” and
           thereafter those portions identified in the Notice of Designation shall
           be protected under the terms of this Order. The failure to serve a
           timely Notice of Designation waives any designation of deposition
           testimony as ”Confidential” that was made on the record of the
           deposition, unless otherwise ordered by the Court.
     D.    Any “Confidential” materials produced during discovery in this case
           will not be copied except where required for use in this lawsuit.
     E.    All discovery materials produced by either Party and designated as
           “Confidential” and any deposition transcripts, including any
           necessary copies, will be maintained only at the offices of each
           Party’s attorney until the conclusion of the case; the Parties will not
           discuss discovery materials produced except with their attorney or
           attorney’s agents.
     F.    Within sixty (60) days after receipt of written request from the
           producing Party, all materials designated as “Confidential” during
           discovery in this case, including any copies, shall be either returned
           to the attorneys of the producing Party who produced the
           “Confidential” documents or certified destroyed in writing.
     G.    Any information or documents produced by either Party regarding
           this case will be used solely for the prosecution of this action; shall
           not be used by the Plaintiff or Defendant or their attorneys for any


                                   3
Case 2:20-cv-00170-WJ-CG Document 48 Filed 07/22/20 Page 4 of 6



           other purpose whatsoever, including the prosecution of claims
           brought by persons other than the Parties outside this proposed
           collective action; and shall not be divulged to third parties except as
           expressly described in Paragraph A.
     H.    Any violation of this Protective Order may be remedied through an
           independent action for damages resulting from the violation of this
           Order or may be submitted to the Court for the assessment of
           sanctions that the Court in its discretion may consider reasonable.
           This agreement shall bind the Parties as of the date of execution
           and shall constitute an order of this Court.
     I.    Any Party may seek written permission from the producing party or
           an order of the Court to dissolve or modify this Protective Order or
           may seek additional protection by motion to the Court or agreement
           of the Parties.
     J.    At any stage of these proceedings, any Party may object to a
           designation of documents or information as “Confidential” by
           notifying, in writing, counsel for the producing Party of the objected-
           to documents or information and the grounds for the objection. If a
           dispute between the Parties is not consensually resolved within 14
           days of receipt of such a notice of objection, the objecting receiving
           Party may move the Court for a ruling on the objection. The
           document or information at issue must be treated as Confidential,
           as designated by the producing party, until the Court has ruled on
           the objection or the matter has been otherwise resolved.
     K..   In the event that an attorney for any Party determines to file with or
           submit to the Court any information that has been designated by
           the producing party as “Confidential,” or any papers revealing such
           information, such documents shall be filed under seal pursuant to
           the rules of the District of New Mexico.
     L.    Pursuant to Federal Rule of Evidence 502, if, in connection with the
           pending litigation, a Party (the “Producing Party”) inadvertently
           discloses or produces any documents, communications, or
           information that is or may reasonably be subject to a claim of
           attorney-client privilege or attorney work product protection
           (“Protected Material”), such inadvertent production or disclosure of
           Protected Material shall not constitute a waiver of any claim of
           privilege or work product protection with respect to the Protected
           Material and its subject matter in this or in any other state or federal
           proceeding.
     M.    If, during the course of this litigaton, a Party determines that it has
           disclosed or produced Protected Material, the Producing Party may
           notify the Receiving Party in writing of the inadvertent disclosure
           and instruct the Receiving Party to return, delete, or destroy all
           copies of the inadvertently disclosed Protected Material (including


                                   4
       Case 2:20-cv-00170-WJ-CG Document 48 Filed 07/22/20 Page 5 of 6



                    all work product containing such Protected Material or any of its
                    contents).
             N.     Upon Producing Party’s written notification of the inadvertent
                    disclosure, the Receiving Party shall promptly return, delete, or
                    destroy all copies of the inadvertently disclosed Protected Material
                    (including any copies provided to any consultants or expert
                    witnesses), shall delete or destroy any notes or other work product
                    that reproduce, copy, or otherwise disclose the substance of the
                    Protected Material, and shall make no further use of such
                    inadvertently disclosed Protected Material. Within ten (10) business
                    days after receipt of the notification of an inadvertent disclosure
                    from Producing Party, Receiving Party shall provide to Producing
                    Party a certification that all such inadvertently disclosed Protected
                    Material has been returned, deleted, or destroyed.

             O.     Nothing contained herein shall prevent the Receiving Party from
                    challenging the propriety of the Producing Party’s claim of privilege
                    or protection as to the Protected Material, and the Producing Party
                    retains the burden of establishing the privileged or protected nature
                    of any Protected Material. Any motion or other papers filed by the
                    Receiving Party with the Court seeking an Order compelling
                    production of the inadvertently disclosed Protected Material (a
                    “Privilege Motion”) shall be filed under seal and shall not assert as
                    a ground for entering such an Order the fact or circumstances of
                    the inadvertent production. Nothing in this paragraph shall limit the
                    right of any party to petition the Court for an in camera review of the
                    inadvertently disclosed Protected Material.

             P.     Subject to the Federal Rules of Evidence, a document or other
                    information designated as “Confidential” may be offered in evidence
                    at trial or any court hearing, provided that the proponent of the
                    evidence gives 5 days’ advance notice to counsel for the other
                    Party or other person who designated the information as
                    “Confidential,” or seeks and obtains leave of Court to file it under
                    seal. Any Party may move the Court for an order that the evidence
                    be received in camera or under othe conditions to prevent
                    unnecessary disclosure. The Court will then determine whether the
                    proferred evidence should continue to be treated as “Confidential”
                    and, if so, what protection, if any, may be affored to such
                    information at trial.

      3.     Nothing in this Protective Order is meant to constitute an agreement

regarding the scope of discovery.




                                            5
       Case 2:20-cv-00170-WJ-CG Document 48 Filed 07/22/20 Page 6 of 6



       4.     Neither Party shall mention this Protective Order or its contents, including

any allegation that Plaintiff sought confidential documents during discovery or that

Defendant resisted any such discovery in front of any jury called for the trial of this case.

       IT IS SO ORDERED.


                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE




                                             6
